Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	With respect to the claim rejection under 35 USC 112(b), applicant amended claim 1, which overcomes the claim rejection. Therefore the claim rejection under 35 USC 112(b) is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1-2, 4, 12, and 14-15 are indicated. The claimed invention as whole, discloses a beverage brewing press, comprising: an open topped container, a sealing filter piston assembly having a peripheral seal and a filter, an agitator shaft, an agitator blade assembly, a plunger shaft having a hollow shaft, a knob; wherein the agitator shaft being disposed concentrically for rotatable and slidable movement in the plunger shaft, the agitator shaft extending out of the hollow plunger shaft such that the agitator blade assembly is disposed below the sealing filter piston assembly in the first compartment, the agitator shaft allowing rotatable movement to be transmitted to the agitator blade assembly, the slidable movement of the agitator shaft in the plunger shaft allowing for relative movement between the agitator blade assembly and the sealing filter piston assembly; the agitator shaft being slidable in the plunger shaft when the sealing filter piston assembly and agitator blade assembly displace toward each other 
Reference Bersten US 5,544,566 is the closest prior art. Bersten alone or in combination does not teach “the agitator shaft is a one piece shaft having a stepped-down diameter portion with the spring being disposed concentrically around the stepped-down diameter portion between a shoulder formed on the agitator shaft where the agitator shaft steps-down to the stepped-down diameter portion and an end of the plunger shaft.” In addition, one or ordinary skill in the art would not found obvious teaching or motivation among references to meet the limitation in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via teleUSphone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS Q LIU/Examiner, Art Unit 3761            

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761